The questions which the petition seeks to review is a finding of fact by the Court of Appeals, and the application of the law to the facts, as appears from the following statement in brief of the petitioner.
"This is an action for disability benefits and premiums paid under a life insurance policy providing for such benefits and for premium waiver in event of total disability.
"The defense was that the disability which began in February 1939 when the plaintiff was hurt in an automobile accident was at the time the suit was filed in December 1941 no longer total disability but at most was only partial disability for which no benefits were payable. The plaintiff had been engaged in the contracting business during nearly all of the year 1941.
"Among other errors assigned in the transcript the trial court refused the affirmative charge for the defendant and the jury rendered a verdict for the plaintiff.
"On appeal to the Court of Appeals a number of errors were assigned, the chief of which was the refusal of the trial court to give the affirmative charge for the defendant.
"The Court of Appeals affirmed and after its refusal of rehearing this petition for certiorari was filed.
"Here, as in the Court of Appeals, the chief point to be made is that under the undisputed evidence the plaintiff was not totally disabled and, as a matter of law, was not entitled to recover."
The uniform ruling is that this court will not on petitions for certiorari review the finding of facts by the Court of Appeals or the application of the law to the facts, in the absence of a full statement of the evidence by the Court of Appeals. Postal Telegraph Co. v. Minderhout, 195 Ala. 420,71 So. 91; Birmingham Southern R. Co. v. Goodwyn, 202 Ala. 599,81 So. 339; Armstrong v. Blackwood, 227 Ala. 545, 151 So. 602.
Writ of certiorari denied.
GARDNER, C. J., and THOMAS and LIVINGSTON, JJ., concur. *Page 442